DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

 Priority
Applicant's arguments filed 9/15/2021 pertaining to the previous indication that previous application nos. 16596531, 15856979, 15805673, 15015799, 6214637 and 62111841 fail to provide adequate support or enablement for one or more claims of this application have been fully considered and are persuasive.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows:

Claims 2-20:	The preamble of each of claims 2-20 has been amended to recite “The intravascular access catheter”. 
Claim 8:	On line 2, the phrase “tapered portion” has been replaced with the term “taper”.
Claim 17:	On line 2, the phrase “that the intravascular access catheter is used to advance” has been inserted between the terms “catheter” and “is”.
Claim 21:	On line 1, the term “intravascular” has been inserted between the terms “the” and “access”.
On line 10, the term “the” in the phrase “the outer diameter” has been replaced with the term “an”.
Claim 24:	On line 2, the term “the” in the phrase “the proximal end” has been replaced with the term “a”.
Claim 25:	On line 4, the term “the” in the phrase “the user” has been replaced with the term “a”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 9/15/2021 regarding the 35 USC 103 rejections set forth in the last 
Specifically, independent claim 1 has been amended to require the single lumen of the flexible elongate body to have a maximum inner diameter of 0.024”. Applicant’s argument that it would not have been obvious to modify Bose et al. (PG PUB 2009/0030400) to include an inner diameter no larger than 0.024” in diameter since Bose explicitly discloses that the minimum inner diameter of the catheter 12 is 0.053” (Para 18) is persuasive; additionally, the Examiner notes that modifying the catheter 12 to have a diameter of no more than 0.024” would render the catheter inoperable for its intended purpose in view of Para 26 which discloses that a 0.038” guidewire must be inserted therethrough. Applicant’s argument that it would not have been obvious to modify Ressemann (PG PUB 2003/0050600) to include an inner diameter no larger than 0.024” as taught by Heller (PG PUB 2001/0014790) since Ressemann explicitly discloses that fluid flow out of the catheter is possible when a guidewire is present within the lumen 740 of the catheter 700 and Heller teaches that reducing the size of the lumen to a maximum of 0.024” would result in the lumen and guidewire having substantially the same diameter (Para 32) is persuasive; specifically, one of ordinary skill in the art would recognize that a guidewire and lumen having substantially the same diameter would either prevent or at least greatly inhibit fluid flow out of the catheter which would render Ressemann inoperable for its intended purpose.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783